  Case 3:18-cr-30172-NJR Document 38 Filed 09/10/19 Page 1 of 2 Page ID #59




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF ILLINOIS

UNITED STATES OF AMERICA,

                             Plaintiff,

                vs.                                  CRIMINAL NO. 3:18-CR-30172-NJR

                                                                                     FILED
JACE A. FAUGNO,
                                                  "i!■


                              Defendant.                                             SEP 1 0 2019
                                                                                 CLERK U.S. DISTRICT COURT
                                                                               SOUTHERN DISTRICT OF ILLINOIS
                                                                                   EAST ST. LOUIS OFFICE
                                  STIPULATION OF FACTS


       Steven Weinhoeft, United States Attorney for the Southern District of Illinois, and

Christopher Hoell, Assistant United States Attorney for said District, herewith enter into the

following Stipulation of Facts with the defendant Jace A. Faugno:

1.     On September 30, 2018, Defendant knowingly distributed a video file containing child

       pornography entitled "767657fl-ca59-46b3-a964-b951_lb551111" to an undercover FBI

       agent via the Kik messaging application. This file was shipped in interstate commerce.

2.     On October 5, 2018, Defendant knowingly distributed the same video file containing

       child pornography entitled "767657fl-ca59-46b3-a964-b951_lb551111" to an undercover

       agent with the Air Force Office of Special Investigation("AFOSI") via the Kik

       messaging application. This file was shipped in interstate commerce.

3.     Defendant claimed to both undercover agents that the video depicted Defendant anally

       penetrating his ex-wife's 9-year-old daughter. Defendant also inquired of both

       undercover agents about the possibility of having sexual intercourse with the agents'

       fictitious minor daughters.

4.     A joint FBI/AFOSI investigation traced the IP address and email account associated with

       the Kik account to Defendant, who at the relevant time was an active duty Senior Airman




            w
  Case 3:18-cr-30172-NJR Document 38 Filed 09/10/19 Page 2 of 2 Page ID #60




        with the U.S. Air Force stationed at Scott Air Force Base in St. Clair County, Illinois.

5.      Defendant's distribution of child pornography occurred within the Southern District of

Illinois.




                                       SO STIPULATED:




                                                      STEVEN D. WEINHOEFT
                                                      United States Attorney



JACE A. FAUGNO                                        CHRISTOPHER HOELL
Defendant                                             Assistant United States Attorney




MARK HAMMER
Attorney for Defendant


Date:                                                 Date:
                                                                            u
